Name: Council Regulation (EC) NoÃ 666/2008 of 15Ã July 2008 amending Regulation (EC) NoÃ 889/2005 imposing certain restrictive measures in respect of the Democratic Republic of the Congo
 Type: Regulation
 Subject Matter: international affairs;  cooperation policy;  defence;  Africa
 Date Published: nan

 16.7.2008 EN Official Journal of the European Union L 188/1 COUNCIL REGULATION (EC) No 666/2008 of 15 July 2008 amending Regulation (EC) No 889/2005 imposing certain restrictive measures in respect of the Democratic Republic of the Congo THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Articles 60 and 301 thereof, Having regard to Council Common Position 2008/369/CFSP of 14 May 2008 concerning restrictive measures against the Democratic Republic of the Congo (1), Having regard to the proposal from the Commission, Whereas: (1) Regulation (EC) No 889/2005 (2) imposed restrictive measures in respect of the Democratic Republic of the Congo (DRC), in accordance with Council Common Position 2005/440/CFSP (3) concerning restrictive measures against the Democratic Republic of the Congo and in line with UN Security Council Resolution 1596 (2005) and subsequent relevant resolutions. (2) By means of Resolution 1807 (2008) of 31 March 2008, the UN Security Council decided, inter alia, to modify the scope of the restrictive measures on certain technical assistance so as to limit the restrictions to non-governmental entities and individuals operating in the territory of the DRC. The Council adopted Common Position 2008/369/CFSP, which gives effect to Resolution 1807 (2008) and repeals Common Position 2005/440/CFSP, on 14 May 2008. (3) It is appropriate to amend Regulation (EC) No 889/2005 accordingly, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 889/2005 is amended as follows: 1. Article 2 shall be replaced by the following: Article 2 1. It shall be prohibited: (a) to provide technical assistance related to military activities directly or indirectly to any non-governmental entity or person operating in the territory of the DRC; (b) to provide financing or financial assistance related to military activities including, in particular, grants, loans and export credit insurance, for any sale, supply, transfer or export of arms and related materiel, or for any grant, sale, supply, or transfer of related technical assistance and other services, directly or indirectly to any non-governmental entity or person operating in the territory of the DRC; (c) to participate, knowingly and intentionally, in activities the object or effect of which is, directly or indirectly, to promote the transactions referred to in points (a) and (b). 2. The provision of technical assistance, financing or financial assistance, to any governmental or other person, entity or body in the DRC, or for use in the DRC, other than provisions of such assistance to the United Nations Organisation Mission in the DRC (MONUC) in accordance with Article 3(1)(a), shall be notified in advance to the Sanctions Committee. Such notifications should contain all relevant information, including, where appropriate, the end-user, the proposed date of delivery and the itinerary of shipments.; 2. Article 3 shall be replaced by the following: Article 3 1. By way of derogation from Article 2, the competent authorities, as indicated in the websites listed in the Annex, in the Member State where the service provider is established, may authorise the provision of: (a) technical assistance, financing and financial assistance related to arms and related materiel intended solely for the support of or use by MONUC; (b) technical assistance, financing and financial assistance related to non-lethal military equipment intended solely for humanitarian or protective use, where the provision of such assistance or services has been notified in advance to the Sanctions Committee in accordance with Article 2(2). 2. No authorisations shall be granted for activities that have already taken place. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 15 July 2008. For the Council The President M. BARNIER (1) OJ L 127, 15.5.2008, p. 84. (2) OJ L 152, 15.6.2005, p. 1. Regulation as last amended by Regulation (EC) No 1377/2007 (OJ L 309, 27.11.2007, p. 1). (3) OJ L 152, 15.6.2005, p. 22.